DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/942,318 filed 07/29/2020.

Claims Status
2.	This office action is based upon claims received on 05/18/2022, which replace all prior or other submitted versions of the claims.
	-Claims 6, 7, 16, 17 are marked cancelled
	-Claims 1-5, 8-15,18-20 are pending.
-Claims 1-5, 8-15,18-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Response to Arguments/Remarks
5.	Applicant's remarks/arguments, see page 7-10, filed 05/18/2022, with respect to REMARKS, have been acknowledged.

6.	Applicant's remarks/arguments, see page 7, filed 05/18/2022, with respect to the “claim interpretation under 35 USC 112(f)”, have been noted.

7.	Applicant's remarks/arguments, see page 7, filed 05/18/2022, with respect to the Claim Objections “Claims 2-11 and 12-19 were objected to..”, have been considered. The minor objections identified in the previous office action have been withdrawn.

8.	Applicant's remarks/arguments, see page 7, filed 05/18/2022, with respect to the Claim Rejections under 35 U.S.C. § 101, have been considered and are persuasive considering applicant’s amendments specifically identifying and pointing to only “a non-transitory memory”, as tied to all of the limitations recited.  The 35 U.S.C. § 101 rejection of claim 20 is withdrawn. 

9.	Applicant's remarks/arguments, see page 7, filed 05/18/2022, with respect to the Claim Rejections under 35 U.S.C. § 103 – independent claim 1 and Claim 12, Claim 20  (which recite similar and parallel features), have been considered but are not persuasive because the arguments do not apply to the grounds of rejection being used in the current rejection as noted addressed below.
	Referencing amended independent claim1 as an example (also addressing parallel features in amended independent claim 12), applicant in page 7 (ln 17-25) indicates: 
“Claim 1 as amended recites "dynamically ranking the one or more sensing devices based on the apparent distance; and configuring a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices; the ranking includes creating a list of the one or more sensing devices based on the apparent distance, a sensing device of the one or more sensing devices with more apparent distance is ranked higher and a sensing device of the one or more sensing devices with less apparent distance is ranked lower; the higher ranked sensing device is a more favorite sensing device in the list and the lower ranked sensing device is a less favorite sensing device in the list." Applicant submits that the proposed combination of Yun, Dillon and Strater would not result in the elements of claim 1”.
	With applicant:
A.	submitting regarding previously presented claim 6 which is now cancelled and incorporated in the subject limitation of claim1 referenced above (page 7 (ln 17-25)), that (See page 8 ln 1-17):

B.	submitting regarding previously presented claim 7 which is now cancelled and incorporated in the subject limitation of claim1 referenced above (page 7 (ln 17-25)), that (See page 9 ln 1-4 ):
“While Slater does refer to considering STAs as favored, one of ordinary skill in the art
would not modify the ranking of Dillon to "a sensing device of the one or more sensing devices
with more apparent distance is ranked higher and a sensing device of the one or more sensing
devices with less apparent distance is ranked lower" as recited in claim 1.”

C.	In response to item A. herein above, the examiner respectfully disagrees and contends otherwise indicating that the subject claim limitation as referenced recites “a sensing device with more apparent distance is ranked higher while a sensing device with less apparent distance is ranked lower”, or as now referenced in amended claim 1 recites, “a sensing device of the one or more sensing devices with more apparent distance is ranked higher and a sensing device of the one or more sensing devices with less apparent distance is ranked lower”, “ranked higher” and “ranked lower” are relative terms that do not explicitly express how this ranking is achieved.  As referenced in the rejection of claim 6 in the previous office action, examiner respectfully contends and notes that: Dillon indicates nodes with higher signal strength or closer apparent distance are ranked ahead of weaker signals or further apparent distance or such as for example on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1.  In other words “ranked higher” or “ranked lower” can be interpreted as noted and the subject claim limitation as recited reads upon the disclosures and interpretation presented. 
As a further example, the examiner respectfully presents the multiple interpretation of ranking as referenced below from dictionary site “merriam webster”, where “ranking” higher can likewise be expressed accordingly in terms of “seniority” or higher age or service time, or a higher ranking number “No. 151” or a higher quantity of “sites” linked, with differing alternate presentations also referenced. 
	
    PNG
    media_image1.png
    798
    1007
    media_image1.png
    Greyscale
 
As such examiner respectfully contends, that while applicant’s interpretation of “ranking higher” or “ranking lower” appear to be based upon the subjective features from applicant’s specification that the applicant argues and appears to or possibly relies upon as the objective of applicant’s claim limitations (i.e.,  review of specification indicates such interpretation in Table 1 ¶0055, ¶0058), such specific interpretation are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As such, the examiner respectfully contends that the claim limitation as presented can be interpreted as noted and the subject claim limitation as recited reads upon the disclosures of Dillon, and applicant’s remarks are hence not persuasive.

D.	In response to item B. herein above, the examiner respectfully disagrees and contends otherwise, noting that in the subject limitation “the higher ranked sensing device is a more favorite sensing device in the list and the lower ranked sensing device is a less favorite sensing device in the list”, the term “more favorite” and “less favorite” as applied to the “higher ranked” and “lower ranked” device indicates a degree of preference or weighting disclosed by Strater as applied to an ordered or ranked list based upon weighting factors,  which applicant acknowledges and confirms, and Strater is from relevant prior art from a similar or related field of endeavor (See CPC Codes including H04B 17/318 overlap), and therefore, examiner respectfully contends that as noted in the previous office action and this office action (see rejections presented below) that, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Strater, where further steering or preference or weighting is placed on a list of devices as disclosed by both Strater and Dillon, creating a bias or degree of favor as in “a higher ranked” device as “more favorite” and “a lower ranked” device as a “less favorite” device, since Strater enables steering logic applied to a controlling device to apply moving or changing a condition of an associated device from a bad quality scenario to a better quality scenario (Strater ¶0091).
Furthermore and importantly, examiner respectfully notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007),
As such, examiner respectfully contends that applicant’s remarks and arguments are not persuasive with respect to independent claims 1 and 12 and 20 which recite similar and parallel features, and are now rejected under 35 U.S.C. 103 (See office action) via the combination disclosures of Yun et. al (US-20040252659-A1) referenced herein as “Yun” in view of Dillon (US-20130197955-A1) referenced herein as “Dillon”, further in view of Strater et. al (US-20180352493-A1) referenced herein as “Strater”, where previous Claim 6, 7, 16, 17  are now cancelled, and similar limitations are incorporated into Claim 1, 12, 20.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

10.	Applicant's remarks/arguments, see page 9, filed 05/18/2022, with respect to Rejections under 35 U.S.C. § 103 - dependent Claims 3, 4, 12, 14, and dependent Claims 2, 5, 13, 15, and dependent Claims  8, 9, 10, 18 and 19, and dependent Claim 11, have been fully considered but are not persuasive in view of the grounds of rejection presented in this office action, and at least via dependency to the respective independent claims. Individual rejections pertaining to the subject dependent claims are further addressed in the office action.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

12.	Claims 1, 3, 4, 12, 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Yun et. al (US-20040252659-A1) referenced hereafter as “Yun” in view of Dillon (US-20130197955-A1) referenced hereafter as “Dillon”, further in view of Strater et. al (US-20180352493-A1) referenced hereafter as “Strater”.
Regarding Claim 1 (Currently Amended). Yun teaches: A method (Yun - FIG. 4 & ¶0057 (ln 1-3)controller assigns a channel to the mobile station in step 414; FIG. 5 & ¶0060 (ln 10-12) base station assigns time slots to mobile stations; NOTE: A procedure for assigning channels and slots) comprising: 
receiving a signal strength value from one or more sensing devices (Yun – FIG. 3 & ¶0045 (ln 1, 6-8) basestation .. radio processor.. comprised of .. an FDD receiver 314, a TDD transmitter 315, and a TDD receiver 316; FIG. 2 & ¶0038 (ln 6-10) a close area of the base station can be distinguished from a remote area of the base station according to either a level of a pilot signal reported from a mobile station or a level of transmission power during transmission; NOTE: Base station receives signal strength level of a pilot or level transmission power from mobile station or a device which senses pilot signal or a sensing device); 
determining an apparent distance between a regulating device and each of the one or more sensing devices based on the signal strength value (Yun – FIG. 8 & ¶0080 (ln 12-23, 25-28)  If a position of the mobile station changes due to movement of the mobile station's user from a remote area to a close area, the mobile station will perceive that power of a pilot signal detected from the base station has increased. Therefore, the mobile station reports a pilot power value higher than before to the base station...if the mobile station moves to a close area, the reported pilot power has a value higher than a threshold set to distinguish between the close area and the remote area…. base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received.. when the mobile station moves from a close area to a remote area, the mode switching operation is performed in the opposite way; NOTE: Basestation control unit based upon receipt of pilot power value reports determines where the mobile is close or remote to the base station or determines apparent distance of mobile device from basestation (regulating device)  based upon reported and received signal strength information or value); 
dynamically (Yun – FIG. 8 & ¶0078 Step 802 & Step 804..controller 611 periodically reports to the base station the information capable of detecting a position of the mobile station .. power of a pilot signal; FIG. 8 & ¶0080 (ln 1-7) If the controller 611 of the mobile station makes a position report in step 804, the controller 311 of the base station determines in step 806 whether transmission/reception mode switching is required due to a change in position of the mobile station….the controller 311 determines whether it is necessary to change a mode of a traffic channel set up between the base station and the mobile station; NOTE: Controller set up to dynamically change a mode of a traffic channel set up between base station and the mobile station based upon received power or RSSI ) ranking the one or more sensing devices based on the apparent distance(Yun – FIG. 4 & ¶0055 (ln 12-30 ) ;¶0057 (ln 1-10)controller 311 assigns a channel to the mobile station in step 414… a reverse transmission mode.. set to a TDD mode or a FDD mode ; FIG. 5 & ¶0060 (ln 8-15) base station assigns time slots to mobile stations beginning at a time slot close to a guard time in order of distance of each mobile station to the base station… assigns a time slot close to the guard time for a.. first mobile station 501 nearest to the base station, and assigns a time slot preceding the time slot for the first mobile station 501 to the second mobile station 502 second nearest to the base station; ¶0061 (ln 1-10) assigning TDD frequency resource for a reverse link assign a mobile station closest to the base station at a time slot close to the guard time. .. first mobile station 501 nearest to the base station is assigned to a reverse transmission time slot close to the guard time, ..second mobile station 502 which is a second nearest mobile station ..assigned to the next time slot; NOTE: Controller or ranking unit  which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time to a plurality of mobile stations ranked on order of distance from base station); 
and configuring (Yun FIG. 4 & ¶0055 (ln 12-30 ) See above; ¶0057 (ln 1-10) See above; NOTE: Controller 311 configures and assigns slots) a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices (FIG. 5 & ¶0060 (ln 8-15) see above; ¶0061 (ln 1-10) See above ; NOTE: assigns time slots to mobile or configure communication interval based upon order or ranking of distance).  
Assuming arguendo Yun does not appear to explicitly disclose or strongly suggest: one or more sensing devices
	Dillon discloses: receiving (Dillon – FIG. 3 & ¶0057 (ln 6-10) network 100 may be solely a wireless point-to-point network, solely a wireless mesh network, switchable from a wireless point-to-point network to a wireless mesh network and vice versa, or a combination of wireless point-to-point and wireless mesh networks; ¶0066 (ln 1-10) a point-to-point network may be implemented with network manager software stored thereon. The network manager software receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: Gateway and Sensors comprise wireless mesh or point to point communication devices with receive capability) a signal strength value from one or more sensing devices (Dillon – FIG. 3 & ¶0041 See above Sensors ; ¶0065nodes N01-N12 periodically reports its communication statistics to the gateway 102 .. statistics may include identification of neighbors, received signal strength indicators (RSSI) from each neighbor, received signal strength indicators (RSSI) to each neighbor; NOTE: Gateway node receives RSSI reported to each neighbor or RSSI of N01-N12 sensors ),
	Where furthermore Dillon also discloses: determining an apparent distance (Dillon FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 5 & ¶0068 routine 200 of FIG. 5 is executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 is a flowchart of an example of a routine 204 for creating an ordered list (List B) of nodes in direct communication with the gateway; NOTE server/workstation unit that runs routine, where RSSI provides and indication of proximity between nodes or proximity/apparent distance) between a regulating device and each of the one or more sensing devices based on the signal strength value (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node)
dynamically ranking the one or more sensing devices based on the apparent distance (Dillon – FIG. 5 & ¶0068 See above ..executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 routine 204 See above ;FIG. 7 & ¶0073..routine 204 - See above ; NOTE: server/workstation unit that runs routine whereby routine ranks nodes 0 hops from gateway in order of RSSI or proximity or apparent distance from Gateway node); 
and configuring a communication interval for each of the one or more sensing devices (Dillon – FIG. 3 & ¶0055 (ln 7-11) Network manager software …implemented on the wireless gateway 102 .. to schedule communications among nodes N01-N12 and the wireless gateway 102, and define communication paths within the wireless mesh network 100; ¶0065 statistics are used by the network manager software to determine communication paths and assign time slots for messages; ¶0066 (ln 1-10)  See above a point-to-point network may be implemented with network manager software .. receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: network manager software or configuration unit to configure time slots for communication or communication interval ) ;
the ranking includes creating a list of the one or more sensing devices based on the apparent distance (Dillon - FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node),
a sensing device of the one or more sensing devices with more apparent distance is ranked higher and a sensing device of the one or more sensing devices with less apparent distance is ranked lower (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths: NOTE: nodes with higher signal strength or closer apparent distance ranked ahead of weaker signals or further apparent distance or such as on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with teachings of Dillon, since it enables gleaning from information about the network, determination of proximity of nodes with respect to one another without having to know the physical location of each device or alternately, it provides an indication of which node, field device or controller is closest relative to another node, field device or controller without having to know the physical location of each device (Dillon ¶0069).
While Yun in view of Dillon teaches: A method comprising: receiving a signal strength value from one or more sensing devices; determining an apparent distance between a regulating device and each of the one or more sensing devices based on the signal strength value; dynamically ranking the one or more sensing devices based on the apparent distance; and configuring a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices; the ranking includes creating a list of the one or more sensing devices based on the apparent distance, a sensing device of the one or more sensing devices with more apparent distance is ranked higher and a sensing device of the one or more sensing devices with less apparent distance is ranked lower; 
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: the higher ranked sensing device is a more favorite and the lower ranked sensing device is a less favorite.
Strater discloses: creating a list of the one or more devices (Strater – FIG. 18 B & ¶0143 an initial target STA listing is created with target STA candidates; NOTE: creating a listing of candidate devices )
the higher ranked device is more favorite and the lower ranked sensing device is less favorite (Strater – FIG. 18 B & ¶0143..creating an ordered list of all associated ESS STAs favoring higher priority ESS,… highest link quality; NOTE: STA ranked higher with respect to ESS and Link quality is favored or more favorite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Strater, since it enables steering logic applied to a controlling device to apply moving or changing a condition of an associated device from a bad quality scenario to a better quality scenario (Strater ¶0091).

Regarding Claim 3 (Currently Amended) Yun in view of Dillon and Strater teaches: The method of claim 1, 
furthermore Yun discloses: (Yun – FIG. 8 & ¶0080 (ln 12-23, 25-28)  See claim 1 .. the mobile station reports a pilot power value higher than before to the base station…..the reported pilot power has a value higher than a threshold set to distinguish between the close area and the remote area…. base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received.. when the mobile station moves from a close area to a remote area, the mode switching operation is performed in the opposite way; NOTE: Basestation control unit based upon receipt of pilot power value reports determines where the mobile is close or remote to the base station or determines apparent distance of mobile device from basestation (regulating device)  based upon reported and received signal strength information or value).  
furthermore Dillon also discloses: (Dillon - FIG. 3 & ¶0069 See claim 1.. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073 FIG. 7 See Claim 1..; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node).

Regarding Claim 4 (Currently Amended), Yun in view of Dillon and Strater teaches: The method of claim 1, 
furthermore Yun discloses: (Yun – FIG.1, FIG. 5 & ¶0060 (ln 8-15) See claim 1; ¶0061 (ln 1-10) See Claim 1; NOTE: assigns time slots to mobile or configure communication interval based upon order or ranking of distance)  NOTE: Controller or ranking unit  which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time such as relative to the guard interval within a time period (T), to each of a plurality of mobile stations ranked on order of distance from base station)). 

Regarding Claim 12 (Currently Amended). Yun teaches: A regulating device (Yun - FIG. 3 & ¶0044 a base station apparatus; FIG. 4 & ¶0057 (ln 1-3)controller assigns a channel to the mobile station in step 414; FIG. 5 & ¶0060 (ln 10-12) base station assigns time slots to mobile stations; NOTE: Base Station or regulating device that regulates assignment of time slots)
comprising: a receiver (Yun - FIG. 3 & ¶0045 (ln 1, 6-8) basestation .. radio processor.. comprised of .. an FDD receiver 314, a TDD transmitter 315, and a TDD receiver 316; NOTE: Reciever)  (Yun – FIG. 2 & ¶0038 (ln 6-10) a close area of the base station can be distinguished from a remote area of the base station according to either a level of a pilot signal reported from a mobile station or a level of transmission power during transmission; NOTE: Base station receives signal strength level of a pilot or level transmission power from mobile station or a device which senses pilot signal or a sensing device); 
a distance calculation unit (Yun - FIG. 2 & ¶0038 (ln 6-10) See above; FIG. 8 & ¶0079 (ln 15-16) Step 804… reporting duplexing mode determination factors to the base station; FIG. 8 & ¶0080 controller 311 of the base station determines in step 806 whether transmission/reception mode switching is required due to a change in position of the mobile station… base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received; ¶0081 (ln 1-7) step 808, the controller 311 of the base station generates a mode switching message; NOTE: controller 311 – distance calculation unit) (Yun – FIG. 8 & ¶0080 (ln 12-23, 25-28)  If a position of the mobile station changes due to movement of the mobile station's user from a remote area to a close area, the mobile station will perceive that power of a pilot signal detected from the base station has increased. Therefore, the mobile station reports a pilot power value higher than before to the base station...if the mobile station moves to a close area, the reported pilot power has a value higher than a threshold set to distinguish between the close area and the remote area…. base station determines that mode switching from the remote area to the close area is required, if pilot signal power having a value higher than a predetermined threshold is received.. when the mobile station moves from a close area to a remote area, the mode switching operation is performed in the opposite way; NOTE: Basestation control unit based upon receipt of pilot power value reports determines where the mobile is close or remote to the base station or determines apparent distance of mobile device from basestation (regulating device)  based upon reported and received signal strength information or value); 
a ranking unit (Yun FIG. 4 & ¶0055 (ln 12-30 ) controller 311 sets a reverse transmission mode ..step 410 TDD or FDD. .. if reverse transmission is performed using TDD ..as the mobile station is located in a close area, then a slot ID (identifier) value assigned ... When reverse transmission is performed by a plurality of mobile stations, each mobile station is assigned its own unique time slot ... Such time slot assignment is performed in the controller 311; ¶0057 (ln 1-10)controller 311 assigns a channel to the mobile station in step 414… a reverse transmission mode.. set to a TDD mode or a FDD mode; NOTE: Controller is ranking unit that assigns slot) (Yun – FIG. 8 & ¶0078 Step 802 & Step 804..controller 611 periodically reports to the base station the information capable of detecting a position of the mobile station .. power of a pilot signal; FIG. 8 & ¶0080 (ln 1-7) If the controller 611 of the mobile station makes a position report in step 804, the controller 311 of the base station determines in step 806 whether transmission/reception mode switching is required due to a change in position of the mobile station….the controller 311 determines whether it is necessary to change a mode of a traffic channel set up between the base station and the mobile station; NOTE: Controller 311 set up to dynamically change a mode of a traffic channel set up between base station and the mobile station based upon received power or RSSI ) rank the one or more sensing devices based on the apparent distance (Yun – FIG. 4 & ¶0055 (ln 12-30 ) ¶0057 (ln 1-10) See above ; FIG. 5 & ¶0060 (ln 8-15) base station assigns time slots to mobile stations beginning at a time slot close to a guard time in order of distance of each mobile station to the base station… assigns a time slot close to the guard time for a.. first mobile station 501 nearest to the base station, and assigns a time slot preceding the time slot for the first mobile station 501 to the second mobile station 502 second nearest to the base station; ¶0061 (ln 1-10) assigning TDD frequency resource for a reverse link assign a mobile station closest to the base station at a time slot close to the guard time. .. first mobile station 501 nearest to the base station is assigned to a reverse transmission time slot close to the guard time, ..second mobile station 502 which is a second nearest mobile station ..assigned to the next time slot; NOTE: Controller or ranking unit  which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time to a plurality of mobile stations ranked on order of distance from base station); 
a configuration unit ((Yun FIG. 4 & ¶0055 (ln 12-30 ) See above; ¶0057 (ln 1-10) See above; NOTE: Controller 311 configures and assigns slots) (FIG. 5 & ¶0060 (ln 8-15) see above; ¶0061 (ln 1-10) See above ; NOTE: assigns time slots to mobile or configure communication interval based upon order or ranking of distance), 
and a transmitter (FIG. 3 & ¶0045 (ln 1, 6-8) See above.. a TDD transmitter 315; NOTE: Transmitter) (Yun Fig. 4 & ¶0057 (ln 1-10) See above controller 311 assigns a channel to the mobile station in step 414…; Fig. 5 & ¶ 0060 (See above) base station transmits traffic to all mobile stations over a forward link through the TDD frequency resource area 110; NOTE: a transmitter that communicates utilizing the set communication interval or transmits to each of the mobiles or one or more sensing devices ).  
Assuming arguendo Yun does not appear to explicitly disclose or strongly suggest: one or more sensing devices
	Dillon discloses: a receiver (Dillon – FIG. 3 & ¶0057 (ln 6-10) network 100 may be solely a wireless point-to-point network, solely a wireless mesh network, switchable from a wireless point-to-point network to a wireless mesh network and vice versa, or a combination of wireless point-to-point and wireless mesh networks; ¶0066 (ln 1-10) a point-to-point network may be implemented with network manager software stored thereon. The network manager software receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: Gateway and Sensors comprise wireless mesh or point to point communication devices with receive capability) (Dillon – FIG. 3 & ¶0041 See above Sensors ; ¶0065nodes N01-N12 periodically reports its communication statistics to the gateway 102 .. statistics may include identification of neighbors, received signal strength indicators (RSSI) from each neighbor, received signal strength indicators (RSSI) to each neighbor; NOTE: Gateway node receives RSSI reported to each neighbor or RSSI of N01-N12 sensors ); 
Where furthermore Dillon also discloses: a distance calculation unit (Dillion – FIG. 5 & ¶0068 routine 200 of FIG. 5 is executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 is a flowchart of an example of a routine 204 for creating an ordered list (List B) of nodes in direct communication with the gateway; NOTE server/workstation unit that runs routine) (Dillon FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073 FIG. 7 is a flowchart of an example of a routine 204 for creating an ordered list (List B) of nodes in direct communication with the gateway; NOTE server/workstation unit that runs routine, where RSSI provides and indication of proximity between nodes or proximity/apparent distance)  between the regulating device and each of the one or more sensing devices based on the signal strength value (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node); 
a ranking unit (Dillion – FIG. 5 & ¶0068 See above ..executed on .. the workstation 104 or the server 106; FIG. 7 & ¶0073 FIG. 7 routine 204 See above; NOTE: server/workstation unit that runs routine) (Dillon –FIG. 7 & ¶0073 FIG. 7 routine 204 See above ;FIG. 7 & ¶0073..routine 204 - See above ; NOTE: server/workstation unit that runs routine whereby routine ranks nodes 0 hops from gateway in order of RSSI or proximity or apparent distance from Gateway node); 
	a configuration unit (Dillon - FIG. 3 & ¶0055 (ln 7-11) Network manager software …implemented on the wireless gateway 102 .. to schedule communications among nodes N01-N12 and the wireless gateway 102, and define communication paths within the wireless mesh network 100;NOTE: Network manager software on gateway ) (Dillon – FIG. 3 & ¶0065 statistics are used by the network manager software to determine communication paths and assign time slots for messages; ¶0066 (ln 1-10)  See above a point-to-point network may be implemented with network manager software .. receives from each node communication statistics including received signal strength indicators (RSSI); NOTE: network manager software or configuration unit to configure time slots for communication or communication interval)
	and a transmitter (Dillon – FIG. 3 & ¶0057 (ln 6-10 ) See above; NOTE: Gateway and Sensors comprise wireless mesh or point to point communication devices with transmit/receive capability)  (Dillon – FIG. 3 & ¶0065 see above  … determine communication paths and assign time slots for messages; NOTE: time slots for communication or communication interval transmitted to the devices during communication ),
the ranking includes creating a list of the one or more sensing devices based on the apparent distance (Dillon - FIG. 3 & ¶0069 .. a sequence of calculations relating to relative proximity that is derived from the signal strength…signal strength, it can provide an indication of which node is closest relative to another node, and hence which field device or controller is closest relative to another field device or controller; FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths; NOTE: routine 204 ranks nodes 0 hops from gateway in order of RSSI or unit determines apparent distance from RSSI for each node),
a sensing device of the one or more sensing devices with more apparent distance is ranked higher and a sensing device of the one or more sensing devices with less apparent distance is ranked lower (Dillon - FIG. 7 & ¶0073..routine 204 of FIG. 7 selects those nodes with 0 hop from the gateway 102 and ranks the nodes in List B according to a signal strength of the wireless connection between each node in List B and the wireless gateway network device, with higher signal strengths ranked ahead of weaker signal strengths: NOTE: nodes with higher signal strength or closer apparent distance ranked ahead of weaker signals or further apparent distance or such as on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with teachings of Dillon, since it enables gleaning from information about the network, determination of proximity of nodes with respect to one another without having to know the physical location of each device or alternately, it provides an indication of which node, field device or controller is closest relative to another node, field device or controller without having to know the physical location of each device (Dillon ¶0069).
While Yun in view of Dillon teaches: A regulating device comprising: a receiver the ranking includes creating a list of the one or more sensing devices based on the apparent distance, a sensing device of the one or more sensing devices with more apparent distance is ranked higher while a sensing device of the one or more sensing devices with less apparent distance is ranked lower; 
Yun in view of Dillon does not appear to explicitly disclose or strongly suggest: the higher ranked sensing device is a more favorite and the lower ranked sensing device is a less favorite.
Strater discloses: creating a list of the one or more devices (Strater – FIG. 18 B & ¶0143 an initial target STA listing is created with target STA candidates; NOTE: creating a listing of candidate devices )
the higher ranked device is more favorite and the lower ranked sensing device is less favorite (Strater – FIG. 18 B & ¶0143..creating an ordered list of all associated ESS STAs favoring higher priority ESS,… highest link quality;NOTE: STA ranked higher with respect to ESS and Link quality is favored or more favorite).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon with teachings of Strater, since it enables steering logic applied to a controlling device to apply moving or changing a condition of an associated device from a bad quality scenario to a better quality scenario (Strater ¶0091).

Regarding Claim 14. Yun in view of Dillon and Strater teaches: The system of claim 12, 
(See the rejection of Claim 4. Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is possibly (see minor objections) the accompanying system to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
wherein an offset is added to the communication interval of each of sensing device in order of the ranking, wherein the offset is added to each of the sensing devices (See the rejection of Claim 4. Claim 14 recites similar and parallel features to Claim 4 and Claim 14 is possibly (see minor objections) the accompanying system to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 20 (Currently Amended). Yun teaches: A computer readable medium comprising non-transitory memory (Yun – FIG.3 & ¶0047 Basestation wit controller with processors encoders decoder – special computational capability)), 
(See the rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying a non-transitory memory to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
furthermore Dillon also discloses: A computer readable medium comprising non-transitory memory(Dillon ¶0062 (ln 8-11) gateway 102, workstation 104 and/or server 106 may periodically gather information about the network; NOTE: Gateway 103 or regulating - in conjunction with workstation and server – computation devices with processor, memory, code),
the one or more processors configured to: receive a signal strength value from one or more sensing devices; determine an apparent distance between a regulating device and each of the one or more sensing devices based on the signal strength value; dynamically rank the one or more sensing devices based on the apparent distance; and configure a communication interval for each of the one or more sensing devices based on the ranking of the one or more sensing devices; the ranking includes creating a list of the one or more sensing devices based on the apparent distance, a sensing device of the one or more sensing devices with more apparent distance is ranked higher and a sensing device of the one or more sensing devices with less apparent distance is ranked lower;  the higher ranked sensing device is a more favorite sensing device in the list and the lower ranked sensing device is a less favorite sensing device in the list (See the rejection of Claim 1. Claim 20 recites similar and parallel features to Claim 1 and Claim 20 is the accompanying a non-transitory memory to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

13.	Claims 2, 5, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon and Strater further in view of Nanda et. al. (US-20050192037-A1) referenced hereafter as “Nanda”.

Regarding Claim 2 (Currently Amended). Yun in view of Dillon and Strater teaches: The method of claim 1, 
Yun in view of Dillon and Strater does not appear to explicitly disclose or strongly suggest: 
Nanda which discloses: configuring a communication interval for each of the one or more devices (Nada - ¶0033 wireless backhaul mesh aggregates traffic to a level 0 BMS, and distributes traffic from the level 0 BMS to nodes throughout the mesh; FIG. 14 & ¶0094 - FIG. 14 begins with the Level 0 BMS (BMS A) transmitting its beacon 1406. The beacon defines the length of the superframe, the position of the BMS A transmit 1408 and receive 1410 periods to each Level 1 BMS: B, C and D, and the position of the contention period 1412; ¶0095 Level 1 BMS B, C and D hear the BMS A beacon 1406 which informs them of their schedule for transmit and receive to BMS A; NOTE: BMS node level 0 aggregates, distributes traffic to child or nodes at leve1 or BMS node is regulating device that also sets or configures communication interval or superframe for one or more devices at a BMS hierarchical level 1 or child of parent BMS 0 or additionally schedules additional communication intervals for each BMS level within the superframe );
(Nanda - FIG. 14 & ¶0094 – See above; ¶0095 See above; NOTE: a connection interval such as beacon 1406 which provides TX, RX specifics or the Broadcast interval for each of the BMS level 1 or child devices or additionally, the BMS  0 level also defines within the communication interval or superframe TX periods for each of the level 1 or child BMS which individually contains a Beacon period (connection interval) and TX period (Broadcast interval)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Nanda, since it enables organization of hierarchical scheduling where each parent schedules communication with its children while respecting already scheduled transmissions with efficient flow and procedures needed to accomplish the distributed, hierarchical scheduling resulting in very efficient scheduling in an ad hoc wireless network (Nanda ¶0108).

Regarding Claim 5 (Currently Amended), Yun in view of Dillon and Strater teaches:The method of claim 4, 

Yun in view of Dillon and Strater does not appear to explicitly disclose or strongly suggest: 
Nanda which discloses: configuring a communication interval for each of the one or more devices (Nanda - ¶0033 wireless backhaul mesh aggregates traffic to a level 0 BMS, and distributes traffic from the level 0 BMS to nodes throughout the mesh; FIG. 14 & ¶0094 - FIG. 14 begins with the Level 0 BMS (BMS A) transmitting its beacon 1406. The beacon defines the length of the superframe, the position of the BMS A transmit 1408 and receive 1410 periods to each Level 1 BMS: B, C and D, and the position of the contention period 1412; ¶0095 Level 1 BMS B, C and D hear the BMS A beacon 1406 which informs them of their schedule for transmit and receive to BMS A; NOTE: BMS node level 0 aggregates, distributes traffic to child or nodes at leve1 or BMS node is regulating device that also sets or configures communication interval or superframe for one or more devices at a BMS hierarchical level 1 or child of parent BMS 0 or additionally schedules additional communication intervals for each BMS level within the superframe );
(Nanda  FIG. 14 & ¶0094 - FIG. 14 See above; ¶0095 See above;NOTE: BMS level 0  Beacon defines with respect to the superframe relative positions ( or individual offsets added or defined) of the transmit and receive intervals belonging each of the Child BMS level 1 nodes )
 (Nanda - FIG. 14 & ¶0094 – See above; ¶0095 See above; NOTE: BMS level 0  Beacon defines with respect to the superframe relative positions ( or individual offsets added or defined) of the transmit and receive intervals belonging each of the Child BMS level 1 nodes where each TX interval for the BMS level 1 node comprises a Beacon interval (connection synchronization) and a further offset adjacent TX or broadcast interval).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Nanda, since it enables organization of hierarchical scheduling where each parent schedules communication with its children while respecting already scheduled transmissions with efficient flow and procedures needed to accomplish the distributed, hierarchical scheduling resulting in very efficient scheduling in an ad hoc wireless network (Nanda ¶0108).

Regarding Claim 13 (Currently Amended) Yun in view of Dillon and Strater teaches: The regulating device. 
(See the rejection of Claim 2. Claim 13 recites similar and parallel features to Claim 1 and Claim 13 is possibly (see minor objections) the accompanying system to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
(See the rejection of Claim 2. Claim 13 recites similar and parallel features to Claim 1 and Claim 13 is possibly (see minor objections) the accompanying system to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 15 (Currently Amended) Yun in view of Dillon and Strater teaches: The regulating device. 
(See the rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is possibly (see minor objections) the accompanying system to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
(See the rejection of Claim 5. Claim 15 recites similar and parallel features to Claim 5 and Claim 15 is possibly (see minor objections) the accompanying system to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

14.	Claims 8, 9, 10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon and Strater further in view of Ribeiro Blard et. al (US-20190306880-A1) referenced hereafter as “Ribeiro Blard”.

Regarding Claim 8 (Currently Amended). Yun in view of Dillon and Strater teaches:The method of claim 1, 
futhermore Yun discloses: , wherein the ranking of the one or more sensing devices is further based on the received data packets and the apparent distance (Yun - FIG. 5 & ¶0061 (ln 1-10)  See Claim 1 reverse transmission.. assigning TDD frequency resource for a reverse link assign a mobile station closest to the base station at a time slot close to the guard time. .. first mobile station 501 nearest to the base station is assigned to a reverse transmission time slot close to the guard time, ..second mobile station 502 which is a second nearest mobile station ..assigned to the next time slot; NOTE: Controller or ranking unit which dynamically sets a mode of traffic channel setup also accordingly dynamically performs assigning time slots offset in time to a plurality of mobile stations for uplink (receiving data packets) and ranked on order of distance from base station)
Yun in view of Dillon and Strater does not appear to explicitly disclose or strongly suggest: determine failure count of received data packets, 
Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard -¶0102 a polling sequence the Receiver Signal Strength Indication (RSSI) of a link is measured in both directions. As it is being polled by C, a peripheral node reads the RSSI of the packet and echoes the measured value back; NOTE: Central node receives RSSI or signal strength value from peripheral nodes);
a regulating device (Ribeiro Blard -¶0102 see above; NOTE: C Central node);
, wherein ranking of the one or more sensing devices (Ribeiro Blard - FIG. 7 ¶00104 total air time vs. configuration level is shown for the FCC regulations for transmitting and receiving 16 bytes; NOTE: devices interval or airtime is larger ranked by distance from central node or device communication ranked higher in distance from central node has a larger communication interval) is further based on the failure count of received data packets and the apparent distance ( Ribeiro Blard - ¶0103 a packet counter keeps track of lost packets. If the counter reaches a predefined value it is considered that the link has very poor QoS, this triggers the radio module, peripheral and central nodes, to take action on the configuration of their link RF properties, for example using extreme long-range (i.e. usually slower) settings. The LoRa radio allows the configuration of its PHY properties, such as modulation parameters, that have direct influence in signal immunity, link range, power consumption and airtime (total message transmission time; NOTE: Central node determines dropped packet rate for each node and the link configurations including air time (communication interval) for a node or device selected or ranked based upon parameters having a direct influence such as dropped packet rate ));
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes, and  (Ribeiro Blard ¶0010,¶0048).

Regarding Claim 9 (Currently Amended). Yun in view of Dillon and Strater teaches:The method of claim [[8]] 1, 
furthermore Dillon discloses: (Dillon - FIG. 7 & ¶0073.. See claim 6  NOTE: nodes with higher signal strength or closer apparent distance ranked ahead of weaker signals or further apparent distance or such as on a ranking scale 1-10 rank 1 is ahead of rank 10 and rank 10 is a number ranked higher in magnitude than the number 1)
Yun in view of Dillon and Strater and Heinrich does not appear to explicitly disclose or strongly suggest: increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device.  
	Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard -¶0102 See claim 8); a regulating device (Ribeiro Blard -¶0102 See claim 8; NOTE: C Central node); , wherein ranking of the one or more sensing devices (Ribeiro Blard - FIG. 7 ¶00104 See claim 8; NOTE: devices interval or airtime is larger ranked by distance from central node or device communication ranked higher in distance from central node has a larger communication interval) is further based on the failure count of received data packets and the apparent distance ( Ribeiro Blard - ¶0103 See Claim 8; NOTE: Central node determines dropped packet rate for each node and the link configurations including air time (communication interval) for a node or device selected or ranked based upon parameters having a direct influence such as dropped packet rate ));
increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device (Ribeiro Blard – ¶0092 Allocating a time window and a specific RF channel to the link; FIG. 5,FIG. 6& ¶0096 each peripheral node a single channel is assigned, .. the polling sequence takes place in a single channel for each node, … under the European regulations, the maximum dwell on a single channel will be sufficient for both sending and receiving a message between two nodes.; 0097 FCC regulation… a group of channels (g.sub.1-g.sub.3) is assigned to each link, .. composed of enough channels (c.sub.x,1-c.sub.x,k) to support the bidirectional link when configured for the longest air time—r5. ; FIG. 7 ¶00104 total air time vs. configuration level is shown for the FCC regulations for transmitting and receiving 16 bytes; FIG. 8 depecits variable airtime message time durations; NOTE: Air time (communication interval) for each node is variable in length (device communication ranked higher in distance from central node has a larger communication interval or vice versa) in proportion to node distance from central node or regulating device)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes, and  (Ribeiro Blard ¶0010,¶0048).

Regarding Claim 10 (Currently Amended) , Yun in view of Dillon and Strater teaches:The method of claim 1, 
Furthermore Yun discloses (Yun - ¶0061 (ln 10-20) By assigning time slots to the mobile stations using the TDD frequency resource in this way, it is possible to minimize interference due to synchronization failure… it is possible to minimize interference between mobile stations occurring due to forward/reverse collisions of time slots between neighboring cells due to a mismatch of an asymmetry rate between the neighboring cells..Moreover.. use FDD for reverse transmission, they do not suffer synchronization failure due to TDD..interference due to a difference between traffic asymmetry rates is minimized; NOTE: Slot allocation or communication interval is minimizes interference or reduces packet failures or packet drops), maximizing battery life of the one or more sensing devices (Yun - ¶0061 (ln 10-20) See above; NOTE: Slot allocation or communication interval is minimizes interference or reduces packet failures or device communicates more efficiently using less power ) and avoiding packet collision between the one or more sensing devices (Yun - ¶0061 (ln 10-20) See above; NOTE: Slot allocation or communication interval is utilizes TDD or FDD scheme to allocate individual devices avoiding synchronization interference or collisions since each device has its own slot inherent to time division slot allocation schemes).  
Assuming arguendo Yun in view of Dillon and Strater does not explicitly disclose or strongly suggest: maximizing battery life of the one or more sensing devices
Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard -¶0102 a polling sequence the Receiver Signal Strength Indication (RSSI) of a link is measured in both directions. As it is being polled by C, a peripheral node reads the RSSI of the packet and echoes the measured value back);
a regulating device (Ribeiro Blard -¶0102 see above; NOTE: C Central node);
configuring a communication interval for each of the one or more sensing devices (Ribeiro Blard ¶0094  includes steps for a central host to adapt the RF properties of any single link based on its QoS. .. includes steps to dynamically reconfigure slot durations and accommodate new links in the network. The disclosed method includes a power conserving mechanism to save a specific node's energy; NOTE: reconfigure slots)
(Ribeiro Blard - ¶0103 a packet counter keeps track of lost packets. If the counter reaches a predefined value it is considered that the link has very poor QoS, this triggers the radio module, peripheral and central nodes, to take action ..; NOTE: Central node determines dropped packet rate for each node and monitors associated poor QOS and takes action to improve QOS based upon dropped packet rate or minimize dropped packet rate)), maximizing battery life of the one or more sensing devices (Ribeiro Blard  ¶0094  .. a power conserving mechanism to save a specific node's energy; NOTE: Maximize power ) and avoiding packet collision between the one or more sensing devices (Ribeiro Blard - ¶0084 (ln 6-10) The various configurations are orthogonal, meaning that two systems operating at the same time with different configurations will not collide (i.e. the nodes in different configurations will communicate independently and will not be able to ‘hear’ each other); NOTE: avoid packet collisions between nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes (Ribeiro Blard ¶0010,¶0048).

Regarding Claim 18 (Currently Amended) Yun in view of Dillon and Strater teaches: The regulating device. 
(See the rejection of Claim 8. Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is possibly (see minor objections) the accompanying system to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
(See the rejection of Claim 8. Claim 18 recites similar and parallel features to Claim 8 and Claim 18 is possibly (see minor objections) the accompanying system to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. (Currently Amended) Yun in view of Dillon and Strater teaches: The regulating device. 
(See the rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is possibly (see minor objections) the accompanying system to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate) 
furthermore Dillon discloses: (Dillon – See Claim 9);
Yun in view of Dillon and Strater and Heinrich does not appear to explicitly disclose or strongly suggest: increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device. 
Ribeiro Blard discloses: receiving a signal strength value from one or more sensing devices (Ribeiro Blard - See claim 9);a regulating device (Ribeiro Blard -See claim 9); wherein the regulating device is further configured to determine failure count of received data packets from the sensing devices, wherein ranking of the one or more sensing devices (Ribeiro Blard – See Claim 9) is further based on the failure count of received data packets and the apparent distance ( Ribeiro Blard – See Claim 9);
increasing a communication time interval for the higher ranked sensing device and reducing a communication time interval for the lower ranked sensing device (Ribeiro Blard – See Claim 9)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Ribeiro Blard, since it enables very long range communications at low power, and maximizes peripheral node throughput, by keeping the communication slots occupied only with the LPWAN active nodes (Ribeiro Blard ¶0010,¶0048)
(See the rejection of Claim 9. Claim 19 recites similar and parallel features to Claim 9 and Claim 19 is possibly (see minor objections) the accompanying system to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate

15.	Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Dillon and Strater further in view of Dinan (US-20110051695-A1) referenced hereafter as “Dinan”.

Regarding Claim 11 (Currently Amended), Yun in view of Dillon and Strater teaches:The method of claim 1, 
Yun in view of Dillon and Strater does not appear to explicitly disclose or strongly suggest: wherein the regulating device applies a tie- breaking logic when the ranking of two or more sensing devices is same.  
Dinan discloses: a regulating device (Dinan FIG. 1 & ¶0026: BTS 112 may radiate to define the wireless coverage areas… provide air interface access to WCD 110 and any other WCDs served by the wireless coverage area; NOTE: Basestation regulating device providing air interface to WCDS );
ranking one or more sensing devices (Dinan FIG.3 & ¶0057 ..contain queue 310, for holding data to be transmitted to a first WCD (i.e., WCD 1), and queue 312 for holding data to be transmitted to a second WCD (i.e., WCD 2.. each instance of data held in either queue 310 or queue 312 may be associated with a priority of 0 (zero) or 1 (one). A priority of 0 preferably indicates that the instance of data is best effort, while a priority of 1 preferably indicates that the instance of data is latency-sensitive: NOTE: WCDs ranked by priority of data to be allocated a slot);
(Dinan - ¶0060 RAN, may use various tie-breaking mechanisms in situations where both frames of data contending for the given TDM slot are associated with the same priority. .. may consider the signal quality at which each WCD can receive the given TDM slot's channel, and assign the TDM slot to the WCD that receives the channel at a higher signal quality..may (i) transmit to the WCD that is more likely to be able to successfully receive the transmission, and (ii) use an encoding with more bits per symbol for the transmission, thereby potentially improving the efficiency and data rate of the wireless communication system: NOTE: when WCDs ranked same priority tie breaking logic such as signal quality at which each WCD can receive the given TDM slot's channel used to determine allocation ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun in view of Dillon and Strater with teachings of Dinan, since it enables improving the efficiency and data rate of the wireless communication system (Dinan ¶0060).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        06/13/2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414